DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is response to applicant’s amendment submitted on December 20, 2021.  Claims 1-10, 13, and 15-21 are now currently pending in the present application.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13, and 15-21 have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vial (US PGPUB 2010/0254569 A1) in view of Cai (US PGPUB 2018/0232844 A1).
Consider claim 8.  Vial discloses a method for reconstructing an image, the method comprising: 
obtaining first image reconstruction information associated with a modified second image (paragraph 30, claim 4, read as information necessary for the removal of the visible watermark; this reconstruction information is encoded in the form of an invisible watermark comprising protected pixel values); and 
combining the first image reconstruction information with the modified second image to reconstruct a first image, the modified second image comprising a copy of the first image in which at least one pixel has been replaced (at least paragraphs 5-9, claim 4, read as removing the visible watermark by restoring the pixels using the decoded values comprised in the invisible 
Vial discloses the claimed invention but fails to teach separate image reconstruction information for each layer of additional content.
However, Cai teaches separate image reconstruction information for each layer of additional content (paragraphs 140, 143, read as a watermark image is obtained by reconstructing the three extracted component watermark images such that the watermark image is extracted, where the watermark image is embedded into a host image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cai into the invention of Vial in order to improve the computational complexity of image reconstruction.
	Consider claim 9 and as applied to claim 8.  Vial and Cai disclose decrypting the separate image reconstruction information for each layer of the additional content (Vial; figs. 3 and 4, paragraph 36, Cai; paragraphs 140, 143). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cai into the invention of Vial in order to improve the computational complexity of image reconstruction.
 	Consider claim 10 and as applied to claim 8.  Vial and Cai disclose wherein the separate image reconstruction information for each layer of the additional content comprises at least one original pixel value each associated with one of the at least one replaced pixel, each original pixel value being a value of the replaced pixel in the first image, and wherein combining 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cai into the invention of Vial in order to improve the computational complexity of image reconstruction.
Claims 1, 2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US PGPUB 2010/0195866 A1, hereinafter Fisher) in view of Vial (US PGPUB 2010/0254569 A1) in view of Cai (US PGPUB 2018/0232844 A1).
Consider claim 1 (and similarly applied to claim 13).  Fisher discloses a method for processing an image, the method comprising: 
comparing a first image and a modified second image (paragraph 61, read as comparing an original image and a watermarked image); and 
based on the result of the comparison, generating first image reconstruction information which can be combined with the modified second image to reconstruct the first image (paragraph 61, based on the comparison of the original image and the watermarked image, extracting/reconstructing a resulting image (original size). 
Fisher further teaches at least one processor and memory adapted to store computer program instructions as is recited in independent claim 13 (please see paragraph 66).

However, Vial teaches the modified second image comprising a copy of the first image in which at least one pixel value of at least one replaced pixel has been modified (at least paragraphs 5-9, claim 4, read as the watermarked image is a copy of the original image in which some pixels have been replaced so as to superimpose a visible watermark).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Vial into the invention of Fisher in order to provide a simpler means to allow controlled removal of visible watermarks.
Fisher and Vial disclose the claimed invention but fails to teach separate image reconstruction information for each layer of additional content.
However, Cai teaches separate image reconstruction information for each layer of additional content (paragraphs 140, 143, read as a watermark image is obtained by reconstructing the three extracted component watermark images such that the watermark image is extracted, where the watermark image is embedded into a host image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cai into the invention of Fisher and Vial in order to improve the computational complexity of image reconstruction.
claims 2 and 15 and as applied to claims 1 and 13, respectively.  Fisher, Vial, and Cai disclose encrypting the separate image reconstruction information for each layer of additional content (Vial; paragraphs 33, 36, Cai; paragraphs 140, 143). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Vial into the invention of Fisher in order to provide a simpler means to allow controlled removal of visible watermarks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cai into the invention of Fisher and Vial in order to improve the computational complexity of image reconstruction.
Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US PGPUB 2010/0195866 A1, hereinafter Fisher) in view of Vial (US PGPUB 2010/0254569 A1) in view of Cai (US PGPUB 2018/0232844 A1) in view of Nakagomi (US PGPUB 2017/0301093 A1, hereinafter Nakagomi).
	Consider claims 3 and 16 and as applied to claims 1 and 13, respectively.  Fisher, Vial, and Cai disclose the claimed invention but fail to teach wherein the for each layer of additional content image reconstruction for each layer of additional content information comprises at least one residual value each associated with one of the at least one replaced pixel, and wherein each of the at least one residual value is generated by subtracting a pixel value of the at least one replaced pixel in one of the first image or the second image from a pixel value of the at least one replaced pixel in the other one of the first image or the second image. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nakagomi into the invention of Fisher, Vial, and Cai in order to prevent visibility deterioration of the difference values in the region of interest.
	Consider claims 4 and 17 and as applied to claims 3 and 16, respectively.  Fisher, Vial, Cai, and Nakagomi disclose wherein the separate image reconstruction information for each layer of the additional content comprises a residual image generated by subtracting one of the first image or the second image from the other one of the first image or the second image (Nakagomi; paragraph 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nakagomi into the invention of Fisher, Vial, and Cai in order to prevent visibility deterioration of the difference values in the region of interest.
Allowable Subject Matter
Claims 5-7 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, none of the cited prior art disclose or 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        March 16, 2022